Revision of Council Directive 94/45/EC of 22 September 1994 on the establishment of a European Works Council (debate)
The next item is the Commission Statement on the revision of Council Directive 94/45/EC of 22 September 1994 on the establishment of a European Works Council.
Member of the Commission. - (CS) Thank you for the opportunity to discuss two closely connected issues, the European Works Council and responsible restructuring, which the Commission considers to be of paramount importance and on which we have made significant progress during the past year.
As far as the European Works Council is concerned, the Commission believes that in order to improve the legal framework of the European Works Council action at Community level is required. European Works Councils are not automatically consulted on instances of restructuring. In addition, there is legal uncertainty surrounding the implementation of the Directive, and it is necessary to ensure a better link between the information and consultation of workers at national and supranational levels and between the relevant Directives.
As you know, on 20 February the Commission launched a second consultation with the social partners regarding the revision of the Directive. In doing so, the Commission suggested several approaches the Directive could take with a view to solving the aforementioned issues. These relate primarily to changing the definitions, strengthening the rules to be applied where is no agreement, employee training, amendments to the agreements in the case of significant changes such as mergers, and implementation of an agreed system for mutual dialogue at national and supranational levels.
This consultation preceded the submission of the Commission's legislative proposal. It gave the social partners an opportunity to discuss the issue. The social partners are undoubtedly in the best position to ensure a positive impact of the revision of the Directive, which is fundamental. The Commission therefore invited them to the negotiations on the European Works Councils. The European Trade Union Confederation stated at the end that it was unable to open negotiations on the European Works Councils with the employer organisations. On behalf of the Commission, I invited the social partners once again to make every effort to improve the framework for these activities. The Commission is currently reviewing the options available for Community action, taking into account the responses and contributions of the social partners.
If the conclusions of this assessment confirm that the best way of solving the existing issues is to revise the Directive, and if the social partners do not respond to the latest invitation to them, in summer I will propose to the Members of the Commission that we adopt a balanced legislative proposal that takes into account the interests of all sides and the views they have expressed.
European Works Councils need a new impetus, they need to develop genuine supranational dialogue and they must be in a position to play a full part when it comes to anticipating and implementing changes. They must be stronger and more effective. This is one of the Commission's priorities for 2008 and in this regard it will strive for close collaboration with Parliament and the Council.
The second topic is restructuring. Restructuring is an inevitable response to the significant economic and social changes in Europe brought about by technological progress, globalisation and the ageing of the population, as well as to the necessary steps enabling us to tackle global warming and the threats to the natural environment. It is companies that are primarily responsible for adapting because they are familiar with the market conditions and technologies and they assume the risks that come with any decision to restructure.
The social, economic and regional impact of restructuring, especially when on a large scale, is such that subcontractors, businesses, employees and their representatives must have their say during the various adaptation phases. For the same reasons adaptations to economic changes also require public measures aimed not only at creating an overall framework to promote economic competitiveness, but also at targeted support to anticipate preparations for restructuring and socially responsible management of restructuring.
Along with the regions in question, businesses are on the front line of restructuring. On the one hand, they must be able to develop quickly and to maintain their competitiveness, whilst on the other hand they must fulfil their social and regional responsibilities by anticipating changes, ensuring that the parties involved are properly informed as early as possible and, in particular, introducing mechanisms to prepare employees and regions for the foreseeable restructuring.
In 2003 the social partners agreed on a general framework, which fulfils these requirements. Based on this framework, Directives were drawn up but they are seldom applied at present. For this reason the Commission will soon submit a report aimed at helping the social partners to take further steps in this area, for example through more effective implementation of the existing guidelines and by extending the scope of the principles and defining ways of dealing with the serious problems that exist.
I would like to emphasise that the Commission is ready to collaborate with Parliament as closely as possible on both priority issues, namely European Works Councils and restructuring, and indeed on the social agenda, taking us beyond the scope of today's debate.
on behalf of the PPE-DE Group. - Mr President, I take the floor in various capacities, not just as a coordinator for the largest political group here in Parliament, but also as someone who played a leading role in discussing this dossier during the previous mandate and, above all, as somebody who, in a previous business career, actually introduced works councils into several different businesses: somebody who fundamentally believes in developing information and consultation and who does know something about what works and what does not work - certainly a true champion of the philosophy.
Commissioner, it is surely a supreme irony that such an issue - which is all about social dialogue and two sides of industry getting together - should actually fall at the first fence because the ETUC refuses to sit down and discuss it. I do commend you for having tried, and for still trying, to kick-start the dialogue. But if you say that if there is no dialogue then you will introduce legislation anyway, where is the incentive for both sides to sit down? Where is the penalty on one side for not having been prepared to sit down? I suggest to you - and I say this with a heavy heart - that the solution surely for you, Commissioner, is, when you are 'reviewing your options', for any proposal from you to reflect the fact that one party was prepared to talk and one party was not.
Finally, in a world of increasing globalisation and the need, of course, to restructure companies in order to keep pace, the issues of information and consultation of workers are of critical importance. Yet what do we see? A failure of social dialogue, a failure of the social partnership, and a failure by the very people who should be giving a lead. By refusing to negotiate, the European trade unions have not just failed themselves; they have failed the workers they claim to represent. When the issue finally does come before the Parliament, we as MEPs must make sure that we do not fail.
on behalf of the PSE Group. - (FR) Mr President, Commissioner, ladies and gentlemen, the directive on European Works Councils was pioneering at the time of its adoption in 1994. Although it only set minimum requirements, it opened the way for employees of Community-scale groups to have the right to be informed and consulted, and was one of the founding elements of European labour law. But today, it lags behind changes in corporate reality, and behind the financial focus of the governance of companies, and it even lags behind other directives on informing and consulting employees that have been adopted since. It is therefore absolutely necessary to revise it, to ensure that in Community-scale groups, receiving information in good time and ensuring a high standard of consultation mean that alternatives can be found where employees are facing decisions about restructuring, site closures and massive job cuts.
Too often over the last few years we have witnessed sudden decisions to make collective redundancies without the possibility of employees really being consulted or their representatives really being able to have their say. Sometimes employees hear on the radio that they are going to be made redundant. Their representatives are only informed a few minutes before the decision is made public, generally at the time the stock exchanges open.
All of this underlines the urgent need for a revision. Furthermore, this revision was provided for in the text of the original directive, and in 2000 the mechanisms of this directive should have been updated. Since then, BusinessEurope - or UNICE as it was at the time - has done everything it can to block this revision, to ensure that the consultation ended in nothing.
That is why, ladies and gentlemen, Mr Bushill-Matthews, as rapporteur for the European Parliament with others in 2001, and having helped to get the request for an ambitious revision of this directive adopted by a large majority in Parliament, as was the case again in 2007, I cannot accept this criticism of the European Trade Union Confederation. It is sincere and it is prepared to negotiate. If this consultation, this negotiation results in nothing, it is up to the Commission to use its right of initiative. The Commission has a monopoly on the right of initiative. We respect that. However, that also gives it a responsibility, that of defending the general interest of Europe, of not allowing it to be held hostage by private interests, of ensuring that employees on our continent can count on the European Commission to defend their right to consultation and information, in good time, so that a genuine European social dialogue can exist in the major Community-scale groups.
on behalf of the ALDE Group. - (ET) Ladies and gentlemen, it is a very positive thing that the Commission has raised awareness of problems concerning the European Works Council, concerning the need to consult and inform workers in a situation where global conditions make a degree of genuine economic restructuring inevitable.
I fully agree with the previous speaker to my left that consultation is very important. But consultation is not the only important thing: constructive and positive information-sharing is also very important. Great emphasis has been placed here on the need for social dialogue.
But today's European Union no longer comprises the 15 old democratic countries; there are 27 of us. And in my country for example, membership of trade unions, which are a natural party on one side of the social dialogue, covers some 5% of the work force. The workforce is not members of trade unions of its own free will. They have their own reasons for this, one of which is undoubtedly that they do not see trade unions as having the clout to protect their interests.
The Commission is now drafting a legal framework and legislation, and should be aware that there are many countries in this kind of situation. I would urge consideration to be given to this point, otherwise we will end up with legislation which does not work for many Member States and cannot be applied.
on behalf of the UEN Group. - (PL) As a member of the Independent Self-Governing Trade Union 'Solidarity', I am also speaking now on behalf of my trade union colleagues. Employers are dragging their heels as regards opening a dialogue. A dialogue is in the interests of trade unionists and workplace environments.
Directive 94/45 has long since lost currency and it is not harmonised with other EU directives, especially Directive 2001/86 supplementing the Statute for a European company with regard to the involvement of employees and Directive 2002/14 establishing a general framework for informing and consulting employees in the European Community. There is also no proper definition of the role of trade unions in the setting up and functioning of European works councils. The procedure for their establishment is complicated, and this is why only one third of those that potentially could exist do.
The lack of a precise definition of information and consultation is causing serious difficulties for employees in gaining access to information, primarily during the privatisation or takeover of an establishment. We await a prompt amendment of this legal enactment.
on behalf of the Verts/ALE Group. - (DE) Mr President, ladies and gentlemen, I can only say how glad I am, Commissioner, that you are finally bringing European social policy out of its holding pattern. It is high time this happened. After all, it was clear that negotiations between the unions and the Federation of European Employers were doomed to failure when one side categorically refused any revision. The delaying of this key statutory project by the Commission leaves people with the impression that the Commission is pressing ahead with an exclusively liberal model of the internal market and is doing nothing for the social European model.
It is not enough just to talk about a social Europe; people want to see action on the ground. It has been clear for a long time that the minimum number of 1 000 employees is far too high to be able to represent employees sufficiently in the ever-changing company management situation throughout Europe.
It is also clear that European works councils cannot play their representative role properly if they are informed too late about mergers or the sale or partial sale of undertakings. If, on the one hand, the Commission is convinced that the Danish flexicurity model is so eminently suited to the European employment strategy, then, naturally, it must also ensure that the preconditions are created at European level to support the Danish employment market model, by which I mean effective employee representation.
Then the Commission must also strengthen the rights of the unions within the framework of the revised Works Council Directive. Moreover, the Commission should, as a result of the European Transparency Initiative and the Corporate Governance Codex, ensure that all companies covered by the Works Council Directive also form European works councils. I can speak only about my own country: of the companies with headquarters in Germany that are supposed to have established works councils, only 30% have done so. The evasion of European employment law in practice must bring consequences! This is a real challenge for the Commission.
on behalf of the GUE/NGL Group. - (FR) Mr President, Commissioner, eight years ago the Commission published a report, provided for in the 1994 directive on European Works Councils, in which it recognised that the application of this text in some cases seems - I quote - 'to guarantee only a very low level of transnational consultation and information'. It concluded, and I quote again, that it would, 'at the given moment decide on the possible revision of the Directive'. That was eight years ago. Four years passed and nothing happened. In 2004 the Commission finally launched the first phase of consultation with the social partners. Then another four years were lost, even though the position of all sides was well known and had not changed.
According to employers' organisations, any revision of the directive is pointless, while the trade unions believe that it is vital. I should add that the Commission itself acknowledged that in 2006, only one third of companies had set up such a Council, that 20% of the European Works Councils that did exist were only consulted after the public announcement of management decisions and that 30% were not consulted at all. During this time, there was an explosion in the number of mergers, restructurings and relocations.
Finally today we are coming out of this unjustifiable hibernation. Some proposals are on the table. They are indeed so timid that BusinessEurope, which was against the revision, is delighted that they are, in its words, less prescriptive than inspirational, but at least the debate can begin. The ball is now in Parliament's court, and Parliament does not have to start from scratch. I should recall that in 2001, our PPE fellow Member at the time, Mr Menrad, had a report adopted on the subject. It mentioned, among other requirements for the enforcement of the directive, - I quote - 'adequate sanctions at national and European level for non-compliance with the Directive' - specific and heavy sanctions -, the right to suspend the management's decision at the request of employees' representatives, and a more prominent role for the trade unions.
Our Group will support taking up the proposals in the old PPE report, which gained a majority in 2001, and suggests being more specific about them, in particular on two points. Firstly, the European Works Councils must have access to strategic information about the group so that consultation is not merely a formality, and above all they must have the right to suspend any restructuring plan: not just to push back the deadline, but so they can carry out a counter-assessment, present counter-proposals and participate in real negotiations. We only have a little time. The end of this parliamentary term is approaching. I think the moment of truth has come.
(NL) I opt for a rather different approach from the one just taken by my colleague Mr Bushill-Matthews. I do agree with him on a number of points, for example that, as a result of mergers, relocations, restructuring - and all of this across national borders - in a world of increasing globalisation there is more and more need for better information and consultation.
There are currently a good 800 to 820 European works councils representing approximately 145 million workers. The way I see it, in a socially oriented market economy, the worker interests that can also ensure calm and stability on that labour market must be capable of functioning as well as possible.
Mr President, this is why European works councils mean so much to me. Employers and workers have yet to reach agreement, and I would call on workers to continue their attempts to reach such agreement. If they are to return to the negotiating table, however, there must also be an offer from employers on which to base the negotiations.
I fully endorse what we voted for in 2001 within the framework of the report by my colleague Mr Menrad. What was it we said at that time? We said that new legislation had to be introduced to ensure earlier, more timely provision of information and improve consultation, to reduce the limit on the number of workers to a European works council, to bring in more, different and better-functioning sanctions for the eventuality of the legislation not functioning properly, and to improve the circumstances under which European works councils must function.
Mr President, I would call on everyone to go the negotiating table. If this does not happen, it is up to you, Commissioner Špidla, to ensure that this new text is brought in this year. Thank you very much.
We have a problem with time, since the Council is due to speak in the next debate and the Council representative will have to leave at a particular time, so I am sorry, ladies and gentlemen, but I shall therefore have to be fairly strict about keeping to the speaking time.
- (SV) Mr President, everyone appears to agree that this is an important directive. It is important, not least in times of increased restructuring, that information and consultation work properly. I also share the Commission's view and Commissioner Špidla's view that the directive as it operates today is not good enough. Improvements are needed. We know that major restructuring has taken place without information and consultation having taken place at all.
I also share the view that it was quite right to leave this issue to the social partners. However, as things now stand, the chances must be against producing a directive at all during this parliamentary term. If it is the case that one party in a negotiation uses the negotiation solely to draw out the process and there is no agreement after nine months, then we will get no directive, and then we will get no change. There is a clear risk that that will happen in this case. That is the reason why one party has withdrawn. There is, you see, a clear risk that this is just procrastination.
That is the situation we are in today. That being so, the Commission has a duty to act. We find ourselves in this situation because the negotiations have not succeeded. That being so, the Commission must present a proposal based on the principles Mr Špidla mentioned and the analysis he has made. That being so, we in Parliament promise, as we have already discussed at the coordinators' meeting on the Labour Market Committee, that we will do our best to bring about a directive which can be ready during this parliamentary term. That is what is important at the moment. The Commission must act.
(PT) Mr President, Commissioner, ladies and gentlemen, first I should like to congratulate the Commission on the work it has carried out with the social partners for the revision of the European Works Council Directive. I think, however, that the gulf between European rhetoric and the practical realities of peoples' daily lives has been instrumental in undermining trust between management and workers.
It has become crucial to boost the level of trust between the two sides of industry in order to increase competitiveness and solidarity in the European Union. The levels of trust will increase as social dialogue is stepped up and the more social dialogue is stepped up, the more transparency there will be in decisions made over adjustment or restructuring processes.
By improving information flows between employers and workers we shall be contributing towards a better understanding of the impact of international phenomena as well as helping both sides to agree to seek solutions for restructuring processes. That is why we need to review and modernise the legal mechanisms relating to worker consultation and participation in order to obtain a legal framework which promotes the articulation of social dialogue.
I therefore call upon the European Trade Union Confederation to reconsider their position and sit down at the negotiating table in order to examine this draft directive, along with employers' representatives. If that turns out not to be possible, I shall be sorry, but I must say also that the Commission must assume its responsibilities and it would be a good thing if the process of revision of this directive were completed during the term of office of this Parliament and this Commission.
(DE) Mr President, when the Commission tells Europe's social partners that they should 'try again' to get along with each other, it reveals a certain ignorance with regard to the political reality. The industry is not willing to participate and the Commission cannot think why the social partners' mechanism functions so poorly.
In a rapidly changing industrial landscape, in which swift adaptation is required, decision-making bases that depend on reaching unanimity, as is the case for BUSINESSEUROPE, are impractical. After all, the ITUC votes by qualified majority, which makes flexibility and change possible. It was because of this decision-making mechanism of the social partners that, in 1994, politicians like Helmut Kohl and the European Parliament negotiated and pushed through the European Works Council Directive, but even then, provision was made for revision and further adaptation five years down the track. Now it is 2008, and the Commission again wants to initiate a negotiation procedure that will inevitably last beyond this legislative term, even though industry is not willing, or is unable, to negotiate owing to its internal decision-making mechanism.
To recap, for your information, this is the same situation as in 1994. Do we want to improve an instrument as vital as the European works council, as Mr Barroso has explained here in plenary, or do we just want to pretend that we wanted a revision anyway and that in the end it failed because of the circumstances, as has so often been the case with other social issues?
If the latter, then we are not bringing enough energy to the matter to achieve a better solution and the result of all our efforts on social and employee-related issues during this legislative term will look even worse. This must not be!
(ES) Mr President, thank you, Commissioner. If I have understood you correctly - and I hope that I have understood you correctly and have not confused my wishes with reality - I think that you want to fight this battle, that you are not going to give up your capacity for initiative, that you are going to try to ensure that, before this Parliament finishes its work and this Commission finishes its work, we will finally have a recast Works Council Directive, after an eight-year wait. It is clear that in its day the Directive was very positive, but it has now been largely overtaken by events.
If that proves to be the case, Commissioner, then you have our full support, my full support, as I think that you have the right and the duty to maintain this Commission initiative when one of the parties does not want this Directive to be revised, despite the fact that it is obvious that it needs to be done. It is necessary because the general interest is at stake. Europe's workers are very angry, and with reason.
Commissioner: this morning I received a delegation of workers from a factory in Valladolid - Smurfit Kappa -, which is to be closed next month; they found out in the newspapers and do not know why it is being closed on them, because it is a profitable business. They do not even know who their bosses are, because the business is part of a conglomerate of companies and nobody knows any longer who shareholders are.
Commissioner, the workers are asking for security and Europe must give it to them; it must give them clarity, it must give them the right to be informed and consulted. There cannot be restructuring without social dialogue. Social dialogue is definitely important, and the difficulties definitely need to be overcome.
I know that it is not easy for you. It will not be easy in the College of Commissioners or in the Council. However, Commissioner, if you go along this path you will have our full support; sometimes not all battles are won, but all the important ones need to be fought, and this one needs to be fought.
(DE) Mr President, Commissioner, it seems that, once again, the Commission is merely paying lip service to the idea of a social Europe. You are responsible for the fact that we still do not have a proposal to reform the works councils, because it is the Commission, and nobody else, that is disregarding the ETUC's statement that it does not want to enter into negotiations with BUSINESSEUROPE unless they are genuine. You are establishing completely new rules of play, as Article 138 of the Treaty does not provide for a third phase in the consultation process. There has never been such a phase. The Commission's tactics are obvious - it is stalling for time.
Is the Commission really siding with the employers again? Basically, nobody wants substantial reform of the works councils, certainly not before the next European elections. May I remind you that Jacques Delors already presented us with a proposal, just two weeks after the employers had refused to negotiate. You could have done the same. The end of June is far too late, not to mention the fact that a 'balanced proposal' means something else.
Mr President, I want to thank Mr Špidla for his declaration and the fact that he intends to reform the European Works Council Directive. But we need deadlines and we need action urgently if we are going to be successful in reassuring the people of Europe, the working people of Europe, that Europe is more than a single market.
I have to say that it lacks logic on the part of those in the EPP who blame the ETUC for walking away from negotiations. The ETUC, the trade unions and workers are the ones who would benefit from a serious revision of the European Works Council Directive. It is a lot of nonsense. If they believed there was the possibility of achieving progress in negotiations, they would be in there negotiating. But they are not prepared to go through a charade of nine months' negotiations only for the employers then to walk away.
So I think it is absolutely essential that the Commission bring forward a proposal here without delay.
(IT) Mr President, ladies and gentlemen, I think that even you understand, Commissioner, that there is an objective contradiction between saying that the revision of the directive is one of the Commission's priorities, and then failing to go down this path: you need more courage and determination, without being influenced by negotiations that do not deliver results, due not to the ETUC, but people who, pretending to want to talk, are only doing it to waste time!
There are two reasons why you should take more responsibility: the first is method. We cannot stop here and the Commission must defend its decision-making powers. The second is political: you know that current legislation prevents CA from being effective. A revision of the directive is necessary not only to respond to the initial objectives, but to ensure that we are better equipped to take on today's challenges.
For this reason I urge you, Commissioner, to send out a clear signal and show that you have the courage to decide!
(PL) Mr President, the European Works Council Directive originates from 1994. Since that time new challenges have appeared in a globalised economy, and new Member States have entered the EU, including mine, Poland. This is why this Directive urgently needs amending. A change is also imposed by the Treaty of Lisbon, which rates social dialogue very highly. This Directive must be amended because this is also demanded by the Charter of Fundamental Rights, which clearly states in Article 27: 'Workers or their representatives must (...) be guaranteed information and consultation (...).'
The new directive should therefore improve existing mechanisms and introduce essential new ones - mechanisms that will make it easier to defuse the stresses linked to organisational changes, such as the splitting or merging of businesses, group redundancies, and above all the delocalisation of businesses and establishments within the EU.
I am sure that earlier information on such unpopular measures will enable labour market stresses to be defused and will unify the European union movement.
(PT) Mr President, these processes of restructuring, mergers and partial or total relocations by multinationals are happening in various EU countries, including my country, Portugal, with no respect for workers' rights and with absolutely no talks with the unions - as has already been mentioned many times - and even without any direct information.
Revision of this directive is long overdue and is essential for improving the protection of workers' rights. The revision needs to incorporate not merely guarantees in respect of information, but also guarantees concerning the participation of workers, workers' representatives and the unions throughout the process as well as guarantees ensuring that workers also have the right to demonstrate and oppose where appropriate, including the right to veto restructurings or relocations that do not respect workers' rights, regional rights and countries' rights. This should have been done long ago and therefore, Commissioner, the challenge is not to delay it any longer.
Member of the Commission. - (CS) Ladies and gentlemen, regrettably there is not sufficient time for me to respond in detail. I will, however, touch upon some of the most important issues. The first issue is the position of the social partners. I firmly believe that the social partners are in the best possible position to partake directly in such a change. On the other hand, the Commission has its own enshrined right of initiative, and naturally the proposal for a directive was not submitted lightly; rather, it was based on an evaluation of the current situation and the experience to date. The Commission will therefore not be held back by the conduct of the social partners. In spite of this, I am of the opinion that it is, and was, appropriate to call on the social partners to participate one last time.
It was mentioned during the debate that the proposal seemingly reprimands some of the social partners. I would like to say that we live under the rule of law and as such anyone who asserts their rights cannot be punished for doing so. This means that if one social partner avails of its right to refrain from negotiating, this should not affect the progress of those negotiations. I should point out that in the past it was the employers who interrupted negotiations and did not negotiate. From this point of view, the social partners have their rights and can assert those rights, and obviously this has implications which must be taken into consideration. It is necessary to take the consequences into account but no value judgment can be attributed in this regard for the purposes of the negotiations on this text.
The Commission's objective is to improve the Works Council Directive and to do so within this parliamentary term, and all the deadlines naturally depend on this. Our objective is to make the Directive more effective. Despite the criticism of the term 'balance', it is my belief that a balanced approach is a fundamental condition for such a complex text.
I have observed the enthusiasm of all the political groups here in Parliament, thereby highlighting, even in this limited format, the complexity of the Directive and its ramifications. I therefore look forward to further collaboration with Parliament, the European Council and the social partners on the preparations aimed at improving this Directive.
The debate is closed.
Written statements (Rule 142)
in writing. - In revising the European Works Council Directive, the Commission needs to fully address the protection of workers' rights.
Employees should have full access to information on restructuring processes and the opportunity to intervene decisively throughout such a process. Too often the workforce learns about restructuring plans involving significant cuts in jobs or deteriorating pay and conditions after the decisions have been taken. Workers deserve the right to be involved at all stages in restructuring processes and have the opportunity to influence them in a way which protects jobs and employment conditions.
in writing. - (PT) The debate on the European Works Council has brought to the negotiating table various proposals which take the best line: strengthening the idea of participation, cooperation and partnership between the various parties involved. However, there is also a constant insistence in this debate on an uneconomic vision that, with generous intent, often results in a set of proposals which do not promote economic success or safeguard jobs. That is the case with measures that attempt to save jobs even when the undertakings or the industrial sector in question are not viable. No one would think, of course, of banning the use of digital cameras or of placing a social surcharge on the price of those cameras. Nevertheless the widespread use of digital cameras has been the direct cause of thousands of job losses in the industry producing films for 'old-fashioned' cameras.
Broad worker participation must be based on a concept of employability, the protection of the individual and overcoming economic crises, not on a vision in which economic reality is a mere detail. Technological developments and the opening of the market must be seen as an opportunity and business dialogue should be directed towards that end.